DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 8-15, 18-19, and 21 were previously pending and subject to a Final Office Action having a notification date of January 11, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed RCE on April 12, 2021 amending claims 1, 10, 14, and 18.  Claims 1-3, 8-15, 18-19, and 21, as recited in the RCE, are currently pending and subject to the final office action below.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
The arguments are moot in view of the new grounds of rejections set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0288968 to Johnson ("Johnson") in view of U.S. Patent App. Pub. No. 2014/0337016 to Herbig et al. ("Herbig"), and further in view of U.S. Patent App. Pub. No. 2018/0158555 to Cashman et al. ("Cashman").
Regarding claim 1, Johnson discloses:
A modular automated clinical documentation (ACD) system, configured to automate clinical documentation, comprising (see [41], a system for documentation for medical procedure (patient events). See also [27], patient events include medical procedures, therapy, housekeeping, counseling and consultations etc.): 
a machine vision system configured to obtain machine vision encounter information concerning a patient encounter (see [45] and Fig. 1, patient medical procedure documentation system ); 
an audio recording system configured to obtain audio encounter information concerning the patient encounter (see [55], a microphone may be disposed on surveillance camera 416, camera control device 410 or connected as a separate peripheral for capturing audio in the surveillance area), 
a compute system configured to receive the machine vision encounter information and the audio encounter information (see [45], system captures video and audio data to A/V data file, the captured A/V data file is copied to a local memory in the camera control device. Also see [47], the medical procedure A/V data file created by the patient surveillance system is securely saved to camera control device’s storage).
Johnson does not explicitly disclose:

wherein the audio recording system includes a plurality of discrete audio acquisition devices; 
wherein the modular ACD system is configured to: 
form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording system; and 
steer the one or more audio recording beams toward one or more encounter participants of the patient encounter based, at least in part, upon the machine vision encounter information obtained via the machine vision system in response to detecting shapes associated with the one or more encounter participants via the machine vision system;
at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter, and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter.
However, Herbig teaches that it was known in the video and audio recording art at the time of filing to include: 
wherein the audio recording system includes a plurality of discrete audio acquisition devices (see Fig. 1 and [82], 104 may be a set of microphones, a set of diversity microphones or a microphone array); 
wherein the modular ACD system is configured to: 
form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording system (see Fig. 1 and [82], microphone array 104 and beamformer 106 produce beamformed audio signal 107); and 
steer the one or more audio recording beams toward one or more speakers based, at least in part, upon the machine vision encounter information obtained via the machine vision system in response to detecting shapes associated with the one or more speakers via the machine vision system (see [85], camera’s (118) field of view includes the speaker's mouth or at least the speaker's head (shapes associated with one or more speakers) to generate a scene image 120. Also see [94], image analyzer 122 analyzes the scene image 120 from camera 118 to find out the position of the speaker 100. The image analyzer provides this position information 124 to the tuner 126, and the tuner 126 automatically alter the beamformer 106 to steer the beamformer 106 toward the speaker 100. For example, as shown in Fig. 4 and [141], the image analyzer 422 and the tuner 424 may configure a beamformer in the speech signal processor 426 to aim the microphone array 428 at the speaker detected by the camera 420) in order to improve the quality of audio signals obtained with steerable microphone arrays (see paragraph [13] of Herbig).

Cashman teaches that it was known in the medical encounter art at the time of filing to include: 
at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification or data entry. Also see [15], the medical kiosk can include audio and/or visual instructions ), and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification or data entry. Also see [15], the medical kiosk can include audio and/or visual instructions and/or displays used to provide a) information about the medical kiosk, b) how to use the medial kiosk, c) how to properly input/convey information to the medical kiosk, d) provide instructions and/or interactions with the patient during the inputting/conveying of information by the patient to the medical kiosk etc. Also see [193], medical kiosk can be used to provide post visit services such as prescription, billing information, education, referrals, follow up and/or EMR/PHR entry) in order to provide medical services a more convenient, desirable, timely and cost effective manner (see paragraph [8] of Cashman).
Therefore, it would have been obvious to one of ordinary skill in the art of medical encounter before the effective filing date of the claimed invention to modify the system of Johnson in view of Herbig to include at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter, and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient 
Regarding claim 2, Johnson does not explicitly disclose:
the audio recording system includes: a directional microphone array that includes a plurality of discrete microphone assemblies.
However, Herbig teaches that it was known in the video and audio recording art at the time of filing to include: 
the audio recording system includes: a directional microphone array that includes a plurality of discrete microphone assemblies (see Fig. 1 and [82], 104 may be a set of microphones, a set of diversity microphones or a microphone array. Microphone array 104 and beamformer 106 produce beamformed audio signal 107. Also see [83], microphone array is directionally sensitive) in order to improve the quality of audio signals obtained with steerable microphone arrays (see paragraph [13] of Herbig).
Therefore, it would have been obvious to one of ordinary skill in the art of video and audio recording before the effective filing date of the claimed invention to modify the system of Johnson to include the audio recording system includes: a directional microphone array that includes a plurality of discrete microphone assemblies as taught by Herbig in order to improve the quality of audio signals obtained with steerable microphone arrays. 
Regarding claim 3, Johnson discloses:
an RGB imaging system (see Fig. 4 and [56], medical procedure captured by video camera 416. Typical video imaging is carried out using RGB, so inherently the video cameras use RGB system).
Regarding claim 8, Johnson discloses:
the compute system is configured to access one or more datasources (see [42], patient medical procedure documentation system detecting the presence of an Health Care professional by sensing the .
Regarding claim 9, Johnson discloses:
the one or more datasources include one or more of: one or more wearable token identifiers (see [42], patient medical procedure documentation system detecting the presence of an Health Care professional by sensing a personal identification token, transponder key FOB, an RFID etc. that is carried by the Health care personnel. The system accesses data sources in order to verify Health Care professional’s identification).
Regarding claim 10, Johnson discloses:
the modular ACD system is configured to monitor the physical monitored space in a clinical environment (see Fig. 4 and [54], the system is monitoring patient room).
Regarding claim 11, Johnson does not explicitly disclose:
the machine vision system includes a plurality of discrete machine vision systems.
However, Herbig teaches that it was known in the video and audio recording art at the time of filing to include: 
the machine vision system includes a plurality of discrete machine vision systems (see [124] and Fig. 3, more than one cameras 326 can be used in the system) in order to improve the quality of audio signals obtained with steerable microphone arrays (see paragraph [13] of Herbig).
Therefore, it would have been obvious to one of ordinary skill in the art of video and audio recording before the effective filing date of the claimed invention to modify the system of Johnson to include the machine vision system includes a plurality of discrete machine vision systems as taught by Herbig in order to improve the quality of audio signals obtained with steerable microphone arrays. 
Regarding claim 12, Johnson does not explicitly disclose:
the audio recording system includes a plurality of discrete audio recording systems.
a plurality of discrete audio recording systems (see Fig. 1 and [82], 104 may be a set of microphones, a set of diversity microphones or a microphone array) in order improve the quality of audio signals obtained with steerable microphone arrays (see paragraph [13] of Herbig).
Therefore, it would have been obvious to one of ordinary skill in the art of video and audio recording before the effective filing date of the claimed invention to modify the system of Johnson to include a plurality of discrete audio recording systems as taught by Herbig in order to improve the quality of audio signals obtained with steerable microphone arrays.  
Regarding claim 13, Johnson discloses:
the compute system includes a plurality of discrete compute systems (see Fig. 4 and [56], camera control device 410 is a compute system. Also see [62], nurse monitor device 460 may be identical to camera control device 410. Thus, nurse monitor device 460 is also a compute system).
Regarding claim 14, Johnson discloses:
A modular automated clinical documentation (ACD) system, configured to automate clinical documentation, comprising (see [41], a system for documentation for medical procedure (patient events). See also [27], patient events include medical procedures, therapy, housekeeping, counseling and consultations etc.): 
a machine vision system configured to obtain machine vision encounter information concerning a patient encounter (see [45] and Fig. 1, patient medical procedure documentation system monitors the procedure and captures audio and/or video to the A/V data file (step 112). Also see Fig. 4 and [55], surveillance camera 416 is used to capture video and/or audio of patient procedure); 
an audio recording system configured to obtain audio encounter information concerning the patient encounter (see [55], a microphone may be disposed on surveillance camera 416, camera control device 410 or connected as a separate peripheral for capturing audio in the surveillance area); and 
a compute system configured to receive the machine vision encounter information and the audio encounter information (see [45], Captured video frame is copied to a local memory in the camera control device. Also see Fig. 4 and [56], video processor 413 is responsible for receiving and analyzing the video frames of medical procedure captured by video camera 416), wherein the compute system is configured to access one or more datasources (see [42], patient medical procedure documentation system detecting the presence of an Health Care professional by sensing the a personal identification token, transponder key FOB, an RFID etc. that is carried by the Health care personnel. The system accesses data sources in order to verify Health Care professional’s identification).
Johnson does not explicitly disclose:
wherein the audio recording system includes a plurality of discrete audio acquisition devices,
wherein the modular ACD system is configured to: 
form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording system, and 
steer the one or more audio recording beams toward one or more speakers based, at least in part, upon the machine vision encounter information obtained via the machine vision system in response to detecting shapes associated with the one or more encounter participants via the machine vision system;
at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter, and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter.

wherein the audio recording system includes a plurality of discrete audio acquisition devices (see Fig. 1 and [82], 104 may be a set of microphones, a set of diversity microphones or a microphone array); 
wherein the modular ACD system is configured to: 
form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording system (see Fig. 1 and [82], microphone array 104 and beamformer 106 produce beamformed audio signal 107); and 
steer the one or more audio recording beams toward one or more speakers based, at least in part, upon the machine vision encounter information obtained via the machine vision system in response to detecting shapes associated with the one or more speakers via the machine vision system (see [85], camera’s (118) field of view includes the speaker's mouth or at least the speaker's head (shapes associated with one or more speakers) to generate a scene image 120. Also see [94], image analyzer 122 analyzes the scene image 120 from camera 118 to find out the position of the speaker 100. The image analyzer provides this position information 124 to the tuner 126, and the tuner 126 automatically alter the beamformer 106 to steer the beamformer 106 toward the speaker 100. For example, as shown in Fig. 4 and [141], the image analyzer 422 and the tuner 424 may configure a beamformer in the speech signal processor 426 to aim the microphone array 428 at the speaker detected by the camera 420) in order to improve the quality of audio signals obtained with steerable microphone arrays (see paragraph [13] of Herbig).
Therefore, it would have been obvious to one of ordinary skill in the art of video and audio recording before the effective filing date of the claimed invention to modify the system of Johnson to include wherein the audio recording system includes a plurality of discrete audio acquisition devices; 
Cashman teaches that it was known in the medical encounter art at the time of filing to include: 
at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification or data entry. Also see [15], the medical kiosk can include audio and/or visual instructions and/or displays used to provide a) information about the medical kiosk, b) how to use the medial kiosk, c) how to properly input/convey information to the medical kiosk, d) provide instructions and/or interactions with the patient during the inputting/conveying of information by the patient to the ), and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification or data entry. Also see [15], the medical kiosk can include audio and/or visual instructions and/or displays used to provide a) information about the medical kiosk, b) how to use the medial kiosk, c) how to properly input/convey information to the medical kiosk, d) provide instructions and/or interactions with the patient during the inputting/conveying of information by the patient to the medical kiosk etc. Also see [193], medical kiosk can be used to provide post visit services such as prescription, billing information, education, referrals, follow up and/or EMR/PHR entry) in order to provide medical services a more convenient, desirable, timely and cost effective manner (see paragraph [8] of Cashman).
Therefore, it would have been obvious to one of ordinary skill in the art of medical encounter before the effective filing date of the claimed invention to modify the system of Johnson in view of Herbig to include at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter, and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter as taught by Cashman in order to provide medical services a more convenient, desirable, timely and cost effective manner.



the one or more datasources include one or more of: one or more wearable token identifiers (see [42], patient medical procedure documentation system detecting the presence of an Health Care professional by sensing the a personal identification token, transponder key FOB, an RFID etc. that is carried by the Health care personnel. The system accesses data sources in order to verify Health Care professional’s identification).
Regarding claim 18, Johnson discloses:
A modular automated clinical documentation (ACD) system, configured to automate clinical documentation, comprising (see [41], a system for documentation for medical procedure (patient events). See also [27], patient events include medical procedures, therapy, housekeeping, counseling and consultations etc.): 
a machine vision system configured to obtain machine vision encounter information concerning a patient encounter (see [45] and Fig. 1, patient medical procedure documentation system monitors the procedure and captures audio and/or video to the A/V data file (step 112). Also see Fig. 4 and [55], surveillance camera 416 is used to capture video and/or audio of patient procedure); 
an audio recording system configured to obtain audio encounter information concerning the patient encounter (see [55], a microphone may be disposed on surveillance camera 416, camera control device 410 or connected as a separate peripheral for capturing audio in the surveillance area); and 
a compute system configured to receive the machine vision encounter information and the audio encounter information (see [45], Captured video frame is copied to a local memory in the camera control device. Also see Fig. 4 and [56], video processor 413 is responsible for receiving and analyzing the video frames of medical procedure captured by video camera 416), wherein the compute system is configured to access one or more datasources (see [42], patient medical procedure documentation system detecting the presence of an Health Care professional by sensing the a personal identification );
wherein the modular ACD system is configured to: 
monitor, via the machine vision system and the audio recording system, a monitored space in a clinical environment (see Fig. 4 and [54], the system is monitoring patient room)
Johnson does not explicitly disclose:
wherein the audio recording system includes a plurality of discrete audio acquisition devices;
form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording system, and 
steer the one or more audio recording beams toward one or more encounter participants of the patient encounter in response to detecting shapes associated with the one or more encounter participants via the machine vision system;
at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter, and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter.
However, Herbig teaches that it was known in the video and audio recording art at the time of filing to include: 
wherein the audio recording system includes a plurality of discrete audio acquisition devices (see Fig. 1 and [82], 104 may be a set of microphones, a set of diversity microphones or a microphone array); 
form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording system (see Fig. 1 and [82], microphone array 104 and beamformer 106 produce beamformed audio signal 107); and 
steer the one or more audio recording beams toward one or more speakers in response to detecting shapes associated with the one or more speakers via the machine vision system (see [85], camera’s (118) field of view includes the speaker's mouth or at least the speaker's head (shapes associated with one or more speakers) to generate a scene image 120. Also see [94], image analyzer 122 analyzes the scene image 120 from camera 118 to find out the position of the speaker 100. The image analyzer provides this position information 124 to the tuner 126, and the tuner 126 automatically alter the beamformer 106 to steer the beamformer 106 toward the speaker 100. For example, as shown in Fig. 4 and [141], the image analyzer 422 and the tuner 424 may configure a beamformer in the speech signal processor 426 to aim the microphone array 428 at the speaker detected by the camera 420) in order to improve the quality of audio signals obtained with steerable microphone arrays (see paragraph [13] of Herbig).
Therefore, it would have been obvious to one of ordinary skill in the art of video and audio recording before the effective filing date of the claimed invention to modify the system of Johnson to include wherein the audio recording system includes a plurality of discrete audio acquisition devices, form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording system, steer the one or more audio recording beams toward one or more speakers in response to detecting shapes associated with the one or more speakers via the machine vision system as taught by Herbig in order to improve the quality of audio signals obtained with steerable microphone arrays. As in Herbig, it is within the capabilities of one of ordinary skill in the art to include wherein the audio recording system includes a plurality of discrete audio acquisition devices; form one or more audio recording beams via the discrete audio acquisition devices included within the audio recording 
Cashman teaches that it was known in the medical encounter art at the time of filing to include: 
at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification or data entry. Also see [15], the medical kiosk can include audio and/or visual instructions and/or displays used to provide a) information about the medical kiosk, b) how to use the medial kiosk, c) how to properly input/convey information to the medical kiosk, d) provide instructions and/or interactions with the patient during the inputting/conveying of information by the patient to the medical kiosk etc. Also see [190], medical kiosk can be used to provide check-in service), and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification or data entry. Also see [15], the medical kiosk can include audio and/or visual instructions and/or displays used to provide a) information about the medical kiosk, b) how to use the medial kiosk, c) how to properly input/convey information to the medical kiosk, d) provide instructions and/or interactions with the patient during the inputting/conveying of information by the patient to the medical kiosk etc. Also see [193], medical kiosk can be used to provide post visit services such as prescription, billing information, education, referrals, ) in order to provide medical services a more convenient, desirable, timely and cost effective manner (see paragraph [8] of Cashman).
Therefore, it would have been obvious to one of ordinary skill in the art of medical encounter before the effective filing date of the claimed invention to modify the system of Johnson in view of Herbig to include at least one of a virtual assistant utilized in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information during a pre-visit portion of the patient encounter, and the virtual assistant utilized in a check-out area of the physical monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information during a post-visit portion of the patient encounter as taught by Cashman in order to provide medical services a more convenient, desirable, timely and cost effective manner.
Regarding claim 19, Johnson discloses:
an RGB imaging system (see Fig. 4 and [56], medical procedure captured by video camera 416. Typical video imaging is carried out using RGB, so inherently the video cameras use RGB system).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0288968 to Johnson ("Johnson") in view of U.S. Patent App. Pub. No. 2014/0337016 to Herbig et al. ("Herbig"), in view of U.S. Patent App. Pub. No. 2018/0158555 to Cashman et al. ("Cashman") and further in view of U.S. Patent No. RE47049E to Zhu et al. ("Zhu").
Regarding claim 21, Johnson does not explicitly disclose:
the audio recording system is configured to utilize null-steering precoding to compensate for signal delays when receiving signals via the plurality of discrete audio acquisition devices.
However, Zhu teaches that it was known in the video and audio recording art at the time of filing to include: 
the audio recording system is configured to utilize null-steering precoding to compensate for signal delays when receiving signals via the plurality of discrete audio acquisition devices (see Col. 10, line 35, beam forming using null steering. The feature of “to compensate for signal delays when receiving signals via the plurality of discrete audio acquisition devices” is intended use and thus does not have any patentable weight. The null steering is capable of realizing the function of compensating for signal delays when receiving signals via the plurality of discrete audio acquisition devices) in order to improve the robustness of beamforming and steering (see Col. 10, lines 37-38 of Zhu).
Therefore, it would have been obvious to one of ordinary skill in the art of video and audio recording before the effective filing date of the claimed invention to modify the system of Johnson to include the audio recording system is configured to utilize null-steering precoding to compensate for signal delays when receiving signals via the plurality of discrete audio acquisition devices as taught by Zhu in order to improve the robustness of beamforming and steering. 

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kim discloses a voice localization and identification in a multi-speaker environment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W./Examiner, Art Unit 3686
 
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686